DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                      PATRICK CHARLES NAPPI,
                             Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-1273

                               [ July 13, 2017 ]

   Appeal of order denying rule 3.800(a) motion from the Circuit Court for
the Nineteenth Judicial Circuit, Indian River County; Cynthia L. Cox,
Judge; L.T. Case No. 312012CF001497A.

   Patrick C. Nappi, Milton, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

WARNER, CONNER and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.